PER CURIAM.
We understand from the petition of the plaintiffs below-that they do not desire to present additional testimony and do not wish a new trial of this action. We understand, also, that they are willing to stand on the record as made, and that they prefer, instead of a decision granting a new trial, a decision reversing the judgment and directing the Circuit Court to dismiss the complaint, in order that they may carry the case to the Supreme Court without further delay. If we are correct in this supposition, we are prepared to recall the mandate, order a rehearing, reverse the judgment, and direct the Circuit Court to dismiss the complaint. '